Citation Nr: 9905697	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-00 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1975.

By a decision entered in June 1995, the RO, among other 
things, denied service connection for hypertension, post-
traumatic stress disorder (PTSD), and disc disease due to a 
spinal tap.  The RO also confirmed and continued a zero 
percent (noncompensable) evaluation for hemorrhoids.  The 
veteran appealed those determinations to the Board of 
Veterans' Appeals (Board), and the Board, in May 1997, 
remanded all four claims to the RO for additional 
development.

Subsequently, in September 1998, the RO granted service 
connection for hypertension and PTSD.  The RO also increased 
the veteran's rating for hemorrhoids from zero to 20 
percent-the maximum schedular rating available under 
38 C.F.R. § 4.114, Diagnostic Code 7336 (1998).  In October 
1998, the RO notified the veteran that its actions 
constituted a grant of the benefits sought on appeal relative 
to hypertension, PTSD, and hemorrhoids, and furnished him a 
supplemental statement of the case pertaining to the only 
issue thereafter remaining in active appellate status-
namely, whether new and material evidence has been received 
to reopen a claim of service connection for a back 
disability.  The veteran's representative submitted a VA Form 
646 ("Statement of Accredited Representation in Appealed 
Case") in December 1998, and the case was returned to the 
Board later that same month.


FINDING OF FACT

In January 1999, VA received a written communication from the 
veteran in which he expressed a desire to withdraw from 
appeal the issue of whether new and material evidence has 
been received to reopen a claim of service connection for a 
back disability.


CONCLUSION OF LAW

The veteran's application to reopen a claim of service 
connection for a back disability has been withdrawn.  38 
U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.204 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal to the Board by 
submitting a written request to do so at any time before the 
Board promulgates a final decision on the matter in question.  
See 38 C.F.R. § 20.204(b) (1998).  When an appellant does so, 
the withdrawal effectively creates a situation where there is 
no longer an allegation of error of fact or law with respect 
to the determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 1991).

In the present case, the veteran, by a written communication 
received at VA in January 1999, expressed a desire to 
withdraw from appeal the issue of whether new and material 
evidence has been received to reopen a claim of service 
connection for a back disability.  As he has clearly 
expressed his desire to withdraw the issue from appeal, and 
has done so in writing, the legal requirements for a proper 
withdrawal have been satisfied.  38 C.F.R. § 20.204 (1998).  
Consequently, further action by the Board in this regard is 
not appropriate.  38 U.S.C.A. § 7105(d) (West 1991).


	(CONTINUED ON NEXT PAGE)


ORDER

The veteran's application to reopen a claim of service 
connection for a back disability is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

